Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s election without traverse of Group I: claims 27-34 and 36-37 as well as SY5 AND Sandy LB4 combination, West 9, WY14 and poa spp. as species election, filed on 5/4/2022 and 9/15/2022 are acknowledged.
However, Applicant request to vacate the Notice of Non-Compliant Response filed 8/15/2022 in that election of Pooideae grass as host grass made in the response filed 5/4/2022 would read on Poa spp. in claim 33 (response filed 9/15/2022, page 7).
The Office maintained that Notice of Non-Compliant Response was send properly in that election of Pooideae grass in non-elected claim 42 as host grass would not inherently indicate that Poa spp. should be elected in claim 33 given the fact that Poa spp. is not the only species listed in claim 33 that reads on Pooideae grass. 
    Claims 35 and 38-46 are withdrawn for being drawn to non-elected invention.
	   Claims 27-34 and 36-37 are examined on the merits.
   The requirement is still deemed proper and is therefore made FINAL.

				Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, page16.
Table 1 and Table 6 are objected to for missing deposition numbers.

                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, strains Sandy LB4 and Microbacterium oxydans B2 are recited. These names are arbitrary. Without deposit numbers associated with those strain, it is unclear what those strains refer to given that 16S ribosomal RNA sequences alone are not enough to define the strains. The metes and bounds are not clear.
In claim 32, several strains are recited. These names are arbitrary. Without a deposit number associated with those strain, it is unclear what those strains refer to given that 16S ribosomal RNA sequences alone are not enough to define the strains. The metes and bounds are not clear.

Claim 36 recites the limitation "said at least one biologically pure endophyte    
strain”. There is insufficient antecedent basis for this limitation in the claim.

In claim 37, strains WY14, Sandy LB4, SY1, WY9, RiY3 WY9y are recited. These names are arbitrary. Without a deposit number associated with those strain, it is unclear what those strains refer to given that 16S ribosomal RNA sequences alone are not enough define the strains. The metes and bounds are not clear.


Claim Rejections - 35 USC § 112, 1st paragraph, deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 27-34 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Since the Pseudomonas sp. stains as listed in claims 27, 32 and 37 used in the claimed invention is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same bacterial strain in each occurrence and it is not apparent if such a strain is readily available to the public.  If the deposit of the strain is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the strain have been deposited under the Budapest Treaty and that the strain will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT indicated that Applicant intends to deposit Pseudomonas sp. stains Pseudomonas sp. stains WY14, Sandy LB4, SY1, WY9, RiY3 WY9y well as Microbacterium B2 at the ATCC in accordance with 37 CFR 1.801-1.809. As for the rest of the strains, although the deposit numbers were provided, there is no statement indicating that the deposit meets the criteria set forth in 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. 



Conclusion

No claim is allowed. The invention is free of prior art. The closet prior art is Proenca et al. (2010, PLoS ONE 5(12), E15191), which teaches a Pseudomonas sp. M47troncol having a 16S rDNA that is 100% to SEQ ID NO:16 (from SY5 strain). However, Proenca et al. fail to teach or suggest instant invention.

RESULT 9
HQ538790/c
LOCUS       HQ538790                1401 bp    DNA     linear   BCT 02-MAY-2012
DEFINITION  Pseudomonas sp. M47tronco1 16S ribosomal RNA gene, partial
            sequence.
ACCESSION   HQ538790
VERSION     HQ538790.2
KEYWORDS    .
SOURCE      Pseudomonas sp. M47tronco1
  ORGANISM  Pseudomonas sp. M47tronco1
            Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
            Pseudomonadaceae; Pseudomonas.
REFERENCE   1  (bases 1 to 1401)
  AUTHORS   Proenca,D.N., Francisco,R., Santos,C.V., Lopes,A., Fonseca,L.,
            Abrantes,I.M. and Morais,P.V.
  TITLE     Diversity of bacteria associated with Bursaphelenchus xylophilus
            and other nematodes isolated from Pinus pinaster trees with pine
            wilt disease
  JOURNAL   PLoS ONE 5 (12), E15191 (2010)
   PUBMED   21151611
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1401)
  AUTHORS   Proenca,D.N., Francisco,R., Santos,C.V., Lopes,A., Fonseca,L.,
            Abrantes,I.M.O. and Morais,P.V.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-NOV-2010) Department of Life Sciences, IMAR-CMA,
            University of Coimbra, Coimbra 3004-517, Portugal
REFERENCE   3  (bases 1 to 1401)
  AUTHORS   Proenca,D.N., Francisco,R., Santos,C.V., Lopes,A., Fonseca,L.,
            Abrantes,I.M.O. and Morais,P.V.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-MAY-2012) Department of Life Sciences, IMAR-CMA,
            University of Coimbra, Coimbra 3004-517, Portugal
  REMARK    Sequence update by submitter
COMMENT     On May 2, 2012 this sequence version replaced HQ538790.1.
FEATURES             Location/Qualifiers
     source          1..1401
                     /organism="Pseudomonas sp. M47tronco1"
                     /mol_type="genomic DNA"
                     /strain="M47T1"
                     /host="Bursaphelenchus xylophilus"
                     /db_xref="taxon:932198"
                     /country="Portugal: Malhada"
     rRNA            <1..>1401
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 670;  DB 169;  Length 1401;
  Best Local Similarity   100.0%;  
  Matches  670;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCTCCACCTCGCGGCTTGGCAACCCTCTGTACCGACCATTGTAGCACGTGTGTAGCCCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1196 AGCTCCACCTCGCGGCTTGGCAACCCTCTGTACCGACCATTGTAGCACGTGTGTAGCCCA 1137

Qy         61 GGCCGTAAGGGCCATGATGACTTGACGTCATCCCCACCTTCCTCCGGTTTGTCACCGGCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1136 GGCCGTAAGGGCCATGATGACTTGACGTCATCCCCACCTTCCTCCGGTTTGTCACCGGCA 1077

Qy        121 GTCTCCTTAGAGTGCCCACCATAACGTGCTGGTAACTAAGGACAAGGGTTGCGCTCGTTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1076 GTCTCCTTAGAGTGCCCACCATAACGTGCTGGTAACTAAGGACAAGGGTTGCGCTCGTTA 1017

Qy        181 CGGGACTTAACCCAACATCTCACGACACGAGCTGACGACAGCCATGCAGCACCTGTCTCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1016 CGGGACTTAACCCAACATCTCACGACACGAGCTGACGACAGCCATGCAGCACCTGTCTCA 957

Qy        241 ATGTTCCCGAAGGCACCAATCCATCTCTGGAAAGTTCATTGGATGTCAAGGCCTGGTAAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        956 ATGTTCCCGAAGGCACCAATCCATCTCTGGAAAGTTCATTGGATGTCAAGGCCTGGTAAG 897

Qy        301 GTTCTTCGCGTTGCTTCGAATTAAACCACATGCTCCACCGCTTGTGCGGGCCCCCGTCAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        896 GTTCTTCGCGTTGCTTCGAATTAAACCACATGCTCCACCGCTTGTGCGGGCCCCCGTCAA 837

Qy        361 TTCATTTGAGTTTTAACCTTGCGGCCGTACTCCCCAGGCGGTCAACTTAATGCGTTAGCT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        836 TTCATTTGAGTTTTAACCTTGCGGCCGTACTCCCCAGGCGGTCAACTTAATGCGTTAGCT 777

Qy        421 GCGCCACTAAGAGCTCAAGGCTCCCAACGGCTAGTTGACATCGTTTACGGCGTGGACTAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        776 GCGCCACTAAGAGCTCAAGGCTCCCAACGGCTAGTTGACATCGTTTACGGCGTGGACTAC 717

Qy        481 CAGGGTATCTAATCCTGTTTGCTCCCCACGCTTTCGCACCTCAGTGTCAGTATCAGTCCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        716 CAGGGTATCTAATCCTGTTTGCTCCCCACGCTTTCGCACCTCAGTGTCAGTATCAGTCCA 657

Qy        541 GGTAGTCGCCTTCGCCACTGGTGTTCCTTCCTATATCTACGCATTTCACCGCTACACAGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        656 GGTAGTCGCCTTCGCCACTGGTGTTCCTTCCTATATCTACGCATTTCACCGCTACACAGG 597

Qy        601 AAATTCCACTACCCTCTACCATACTCTAGCTTGCCAGTTTCGGATGCAGTTCCCAGGTTG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        596 AAATTCCACTACCCTCTACCATACTCTAGCTTGCCAGTTTCGGATGCAGTTCCCAGGTTG 537

Qy        661 AGCCCGGGGA 670
              ||||||||||
Db        536 AGCCCGGGGA 527


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662